Citation Nr: 1628032	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 1, 2010 for the grant of service connection for Parkinson's disease.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1965 to January 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for Parkinson's disease effective March 1, 2010. 
 
The Veteran filed a Notice of Disagreement (NOD) in February 2011 requesting an earlier effective date.  A Statement of the Case (SOC) was issued in December 2013.  In February 2014, the Veteran then filed an additional NOD which the RO accepted in lieu of VA Form 9.  The RO included the blank VA Form 9 in its SOC but the Veteran opted to use a different form and did not request a hearing.  


FINDINGS OF FACT

1. The record evidence shows that the Veteran's original claim of service connection for Parkinson's disease was received on March 1, 2010.

2. The earliest effective date for the establishment of service connection for Parkinson's disease is March 1, 2010, the date the Veteran first filed his claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2010 for the grant of service connection for Parkinson's disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In a March 2010 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of the evidence needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

For earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial rating and effective date has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability or the assigned effective date does not trigger additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  Moreover, neither the Veteran nor his representative has identified any outstanding available evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran has claimed entitlement to an effective date prior to March 1, 2010 for the grant of entitlement to service connection for Parkinson's disease.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2015).  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA administrative issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA administrative issue.  38 C.F.R. § 3.114(a)(1) (2015).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3) (2015).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161   (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2015).  The term "covered herbicide disease" includes Parkinson's disease.  
38 C.F.R. §§ 3.309(e), 3.816(b)(2)(i) (2015).  The regulation applies to claims for disability compensation claims that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c)(2) (2015).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(1), (c)(2) (2015).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. 
§ 3.816(c)(2) (2015).

In such situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2) (2015).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The effective date of the regulation that added Parkinson's disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted for Parkinson's disease. 

Analysis 

Here, as the record shows that the Veteran served in Vietnam and has a covered herbicide-related disease, he is a Nehmer class member.  

The Board finds that the Veteran's original claim of service connection for Parkinson's disease was received on March 1, 2010.  As such, it satisfies the requirements of 38 C.F.R. § 3.816(c)(2).  Therefore, the effective date of the award of service connection for Parkinson's disease is governed by regulations for presumptive service connection due to herbicide exposure. 

Applicable law thus provides that the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose (i.e., the date the disability arose).  38 C.F.R. § 3.816(c)(2) (2015) (emphasis added).  As noted, the Veteran's original claim of service connection for Parkinson's disease was received on March 1, 2010. 

The Board finds that the competent and probative medical evidence shows that the Veteran was first diagnosed with Parkinson's disease in 2005.  See August 2010 VA Examination Report.  Thus, the later date, and the earliest possible effective date for the establishment of service connection for Parkinson's disease is March 1, 2010.   

In the Veteran's February 2014 correspondence accepted in lieu of a VA Form 9, the Veteran indicated that he believed he filed a claim for Parkinson's disease in 2005.  "I was sent some form by the VA and I was asked to fill out documents stating that I was affected by this disease.  I did return the documents and did claim the condition then."  See February 2014 Correspondence.  However, a review of the Veteran's claims file shows that the Veteran filed service connection claims for other disabilities prior to March 2010.  However, it does not show a claim for entitlement to service connection for Parkinson's disease prior to March 2010.  

In sum, there is no legal entitlement to an effective date prior to March 1, 2010, and an effective date prior to March 1, 2010 for service connection for Parkinson's disease must be denied.


ORDER

Entitlement to an effective date prior to March 1, 2010 for the grant of service connection for Parkinson's disease is denied.    



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


